EXHIBIT 10.2

AMENDMENT NO. 9 TO

FIXED RATE NOTE

AMENDMENT NO. 9, dated as of July 28, 2010 (the “Amendment”), to the Fixed Rate
Note, dated as of July 1, 2005, as amended (the “Fixed Rate Note”), issued by
Cellco Partnership, a Delaware general partnership (the “Borrower”), and
presently payable to Verizon Financial Services LLC, a Delaware limited
liability company (the “Lender”).

WHEREAS, the Borrower and the Lender have agreed to amend certain provisions of
the Fixed Rate Note;

NOW, THEREFORE, the Borrower and the Lender hereby amend the Fixed Rate Note as
follows:

1. The first paragraph of the Fixed Rate Note is hereby amended by (i) deleting
the date “August 1, 2010” and (ii) inserting in lieu thereof the date “August 1,
2013”.

2. The Fixed Rate Note is hereby amended by inserting the following as a new
forth paragraph:

“On August 1, 2011 and August 1, 2012, or if such day is a Legal Holiday, then
on the next succeeding day that is not a Legal Holiday, Lender may require
Borrower, on not less than 45 nor more than 60 days’ notice to the Borrower, to
repay to Lender the aggregate unpaid principal amount of the loans made by
Lender to Borrower under this Fixed Rate Note, together with any accrued and
unpaid interest thereon. Following any such required repayment, this Fixed Rate
Note shall be cancelled.”

3. This Amendment of the Fixed Rate Note shall be effective without any exchange
of the Fixed Rate Note for a new Fixed Rate Note reflecting the amendment
contained herein. The parties hereby authorize the Borrower to attach this
amendment or make appropriate notations on the Fixed Rate Note, which notations,
if made, shall evidence the terms of this Amendment.

4. This Amendment shall be effective as of the date first above written, and,
except as set forth herein, the Fixed Rate Note shall remain in full force and
effect and shall be otherwise unaffected hereby.

5. Each reference in the Fixed Rate Note to “this Fixed Rate Note,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Fixed Rate Note as amended hereby.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

7. This Amendment and the rights and obligations of the parties under this
agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflicts of laws provisions
thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower hereto has caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CELLCO PARTNERSHIP By:  

/s/ John Townsend

Name:   John Townsend Title:   Vice President and Chief Financial Officer

ACKNOWLEDGED AND AGREED:

 

VERIZON FINANCIAL SERVICES LLC By:  

/s/ Janet M. Garrity

Name:   Janet M. Garrity Title:   President and Treasurer